 



Exhibit 10.3

[Rights Offering Sponsor Agreement]

     
 
  June 23, 2005

WS Textile Co., Inc
767 Fifth Avenue
New York, New York 10153
Attention:

Ladies and Gentlemen:

     We refer to the Asset Purchase Agreement dated June 23, 2005 (the
“Agreement”) among WS Textile Co., Inc., New Textile One, Inc., New Textile Two,
Inc, Textile Co., Inc., WestPoint Stevens Inc., WestPoint Stevens Inc. I,
WestPoint Stevens Stores Inc. and J.P. Stevens Enterprises, Inc. All capitalized
terms used and not otherwise defined herein shall have the meanings as defined
in the Agreement.

     American Real Estate Holding Limited Partnership (“AREH”) hereby advises
you of its commitment to purchase through a direct or indirect subsidiary, at
the Exercise Price (as defined in Exhibit C to the APA) a number of shares of
Parent Common Stock equal to that number of shares of Parent Common Stock with
respect to which Subscription Rights have not been exercised by the Expiration
Date (as defined in Exhibit C to the APA). The commitment to purchase the Parent
Common Stock is subject to the Closing under the Agreement.

     AREH acknowledges that the Company is an express third party beneficiary of
this commitment with rights to enforce the provisions of this commitment letter
as if it were a party hereto.

     This commitment letter may not be amended or waived except by an instrument
signed by all of the parties hereto. This commitment letter shall be governed by
and construed in accordance with the laws of the State of New York without
regard to it’s conflicts of laws provisions.

 



--------------------------------------------------------------------------------



 





     If the foregoing accurately reflects our agreement, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof.

                  Very truly yours,
 
                American Real Estate Holding
 
           Limited Partnership           By:   American Property Investors,
Inc.,
 
           general partner      
 
  By:   /s/  Jon F. Weber    
 
           
 
      Jon F. Weber, President    

          Accepted and Agreed to as
of the date first written above by:    
 
        WS Textile Co., Inc.    
 
       
By:
  /s/ Jon F. Weber    
 
       
 
  Jon F. Weber, President    

- 2 -